Kao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the Court, that “automobiles,” herein involved invoiced as 48 Volkswagens, is on the final list T.D. 54521, and that at the time of exportation thereof, such or similar automobiles were not freely offered for sale in the country of exportation either for home consumption or for export to the United States or in the United States *552pursuant to Section 402a (c) (d) or (e) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, and that cost of production as defined in Section 402a (f) of said amended Act is the proper basis for appraisement of said automobiles.
It is further agreed that said cost of production for said 48 Volkswagens is 3305.89 Deutsch Marks, each, net, packed.
This appeal for reappraisement is submitted for decision upon the foregoing stipulation of facts.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by said appeal and that such value was 3,305.89 deutsche marks each, net, packed.
Judgment will be entered accordingly.